

EXHIBIT 10.3


SECOND AMENDMENT
TO THE
COSINE COMMUNICATIONS, INC. RIGHTS AGREEMENT


Pursuant to Section 27 thereof, the Rights Agreement (the “Agreement”), dated as
of September 1, 2005, by and between CoSine Communications, Inc., a Delaware
corporation (the “Company”), and Mellon Investor Services LLC, a New Jersey
limited liability company, as Rights Agent (the “Rights Agent”), is hereby
amended as of August 6, 2009 (this “Amendment”), as provided below.  Capitalized
terms used but not defined herein shall have the respective meanings ascribed
thereto in the Agreement.


1.           Certain Definitions.  Section 1(l) of the Agreement shall be
amended and restated in its entirety as follows:
 
(l)           “Final Expiration Date” means the sixth anniversary of the Record
Date.
 
2.           Agreement Otherwise Not Amended.  The Agreement shall not otherwise
be supplemented or amended by virtue of this Amendment, but shall remain in full
force and effect.  This Amendment, together with the provisions of the Agreement
not amended hereby, constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and supersede all other prior
agreements, whether written or oral, between the parties hereto regarding the
subject matter hereof.
 
The undersigned officer of the Company, being an appropriate officer of the
Company and authorized to do so by resolution of the Board of Directors of the
Company dated as of July 7, 2009, hereby certifies to the Rights Agent that this
Amendment is in compliance with the terms of Section 27 of the Agreement and
hereby directs the Rights Agent to execute this Amendment.



 
CoSine Communications, Inc., a Delaware
 
Corporation
     
By:
/s/Terry R. Gibson
 
Director, Chief Executive Officer and Chief Financial Officer 
 
(Principal Accounting Officer)



Acknowledged and Agreed:


Mellon Investor Services LLC,
as Rights Agent


By: /s/Sandra Moore
Name: Sandra Moore
Title: Vice President, Relations Manager

 
 

--------------------------------------------------------------------------------

 
 